                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

MATTHEW MURPHY,                                   )
                                                  )
                   Plaintiff,                     )
                                                  )
            vs.                                   )      Case No. 4:19-CV-1499-SPM
                                                  )
ANDREW SAUL,                                      )
Commissioner of Social Security,                  )
                                                  )
                                                  )
                   Defendant.                     )


                                   MEMORANDUM OPINION

       This case is before the Court on Commissioner Andrew Saul’s (“the Commissioner’s”)

Motion to Reverse and Remand the case to the Commissioner for further administrative action

pursuant to sentence four of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g). (Doc.

21). Plaintiff has not responded to the motion. The parties have consented to the jurisdiction of the

undersigned United States Magistrate Judge pursuant to 28 U.S.C.§ 636(c)(1). (Doc. 8).

       On May 28, 2019, Plaintiff filed a Complaint seeking review of the Commissioner’s

decision that Plaintiff was not under a disability within the meaning of the Social Security Act.

(Doc. 1). The Commissioner filed his answer and the transcript of the administrative proceedings

on August 5, 2019. (Docs. 10, 11). Plaintiff filed a brief in support of the complaint on December

6, 2019. (Doc. 18).

       On January 28, 2020, the Commissioner filed the instant motion to reverse and remand the

case to the Commissioner for further action under sentence four of section 205(g) of the Social

Security Act, which permits the Court “to enter, upon the pleadings and transcript of the record, a

judgment affirming, modifying, or reversing the decision of the Commissioner, with or without

remanding the cause for a rehearing.” 42 U.S.C. § 405(g). The Commissioner represents in his
                                             - 2 -
motion that upon review of the record, agency counsel determined that remand was necessary for

further evaluation of Plaintiff’s claim. The Commissioner states that “[o]n remand, the

Commissioner will obtain additional testimony from a vocational expert and resolve any apparent

conflicts regarding Plaintiff’s ability to work above shoulder level and the demands of jobs in the

U.S. Dep’t of Labor’s Dictionary of Occupational Titles consistent with Social Security Ruling

00-4p at https://www.ssa.gov/OP_Home/rulings/di/02/SSR2000-04-di-02.html.” (Doc. 21, at 1).

       Upon review of Plaintiff’s brief in support of the complaint, the ALJ’s decision, and the

Commissioner’s motion, the Court agrees with the parties that this case should be reversed and

remanded pursuant to sentence four of 42 U.S.C. § 405(g).

       Accordingly,

       IT IS HEREBY ORDERED that the Commissioner’s Motion to Reverse and Remand

(Doc. 21) is GRANTED.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that decision of the

Commissioner of Social Security is REVERSED and that this case is REMANDED under

Sentence Four of 42 U.S.C. § 405(g) for reconsideration and further proceedings consistent with

this opinion.



                                                 SHIRLEY PADMORE MENSAH
                                                 UNITED STATES MAGISTRATE JUDGE

Dated this 6th day of April, 2020.
